The opinion of the court was delivered by
Read, J.
The real question in this cause, whether the alteration in the note was made by the payee after its execution by the makers, and without their authority, was fairly submitted to the jury, and decided by them, and cannot be reviewed by us. The other, whether the alteration so made was material, and rendered the note void, is closed by authority both in England and in this state, and in the state of New York, whose .law on the effect of a place of payment being named in the body of the negotiable paper is the same as our own.
Justice Byles, in the seventh edition of his treatise on Bills (1857), p. 279, and the learned editors of the tenth edition of Qhitty on Bills (1859), p. 127, use the same language on this point. “ So where the drawer, without the consent of the acceptor, added to the acceptance the words ‘ payable at Mr. B.’s, Chiswell street,’ it was held that this was a material alteration discharging the acceptor. And the same point has been repeatedly decided since the 1 & 2 Geo. 4, c. 78 Cowie v. Halsall, 4 Barn. & Ald. 197; Burchfield v. Moore, 3 Ell. Black. 683; Gardner v. Walsh, 5 Id. 83.
Nazro v. Fuller, 24 Wend. 374, was exactly the present case, and it was there decided, that the alteration of a promissory note by the payee thereof, so as to make it purport to be payable at a particular place, vitiates it in the hands of an endorsee, so that he cannot recover upon it in an action against the maker. The words inserted there were, “payable at Wayne County Bank;” here they are, “ at No. 7, South 3d St.,” which, with the preceding part of the note, made it payable at that place. In our own case of Simpson v. Stackhouse, 9 Barr 186, Chief Justice Gibson assumes this to be the law of Pennsylvania.
This being the only point presented by this record, the judgment is affirmed.